PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ivanov et al.
Application No. 16/472,209
Filed: June 21, 2019
For: MULTI-FUNCTIONAL THERAPEUTIC HOSPITAL BED CONVERTIBLE INTO A STANDING AID
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 14, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office
action mailed, September 02, 2020, which set a shortened statutory period for reply of three (3)
months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.
Accordingly, the application became abandoned on December 03, 2020. A Notice of
Abandonment was mailed April 13, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3784 for appropriate action in the normal course of business on the reply received January 19, 2021 and February 14, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4584.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET